*250Opinion of the court by
CHIEF JUSTICE PAYNTER
Affirming.
The appellant, Stewart, is a brother-in-law of the appellee, Nancy Taylor, a widow 80 years of age. In July, 1899, he appeared (before the county judge of Butler county, and made complaint that she was of unsound mind, and incapable of managing her estate, which consisted of $4,-000 in cash' and notes and' $2,000 in lands. The county judge impaneled a jury to inquire into the condition of her mind and ability to manage her estate. A trial resulted in a verdict to the effect that she was of unsound mind, and! incompetent to manage her estate. Thereupon the court appointed the appellant her committee, and ordered him to take charge of her estate. In October, 1899, this proceeding was instituted before the county judge of Butler county for a re-examination into the condition of the mind of the appellee. The question was submitted to a jury, and it found that she was of sound mind, and capable of managing her estate. The court accordingly entered a judgment removing the appellant as her committee, and restored the estate to her. Bhom this judgement the appellant prosecuted an appeal to the circuit court. The appellee entered a motion to have it dismissed, and on that morion it was admitted she was not present at the trial of the proceeding instituted by appellant in the Butler county court to inquirí1 into the condition of her mind; that she did not receive notice that an application had or woul’d be made to have her adjudged of unsound mind; that she did not know that the proceeding was pending; that there was no written certificate or affidavit of two physicians that she was, by reason of her physical and mental condition, unable to be present in court. It was also admitted1 that on the trial of the inquisition, two regular practicing physicians appeared, and testified that they had examined *251her, and believed that she was of unsound mind, and incompetent to manage her estate; that she was physically unable to be present in court at the inquest; that a regular practicing attorney was appointed to defend for her. Upon this state of facts being admitted, the court adjudged that the first proceeding was' void, and therefore dismissed the appeal. While it might have been somewhat irregular to have disposed of the case in this way, still both parties seemed to desire the merits of the controversy should be disposed of upon the motion to dismiss, because the admissions were evidently made to avoid the necessity of taking testimony, and to bring before the court in a summary way the question involved, and have it disposed of. For the reason that both parties, in effect, consented to a disposition of it in the manner indicated, we will treat it as. if the case had been properly disposed of upon its merits. If the parties desired to narrow the issue, and dispose of the case upon the admitted facts, neither of them can complain on this appeal as to the manner in which the issue was disposed of, except it be to question the correctness of the judgment of the court upon the issue submitted. Section 2157, Kentucky Statutes, reads as follows: “No inquest shall be held unless the person charged to be of unsound mind, or an imbecile, or incompetent to manage his estate, is in court, and personally in the presence of the jury. The personal presence of the person charged shall not be dispensed with unless it shall appear, by the oath or affidavit of two regular practicing physicians, that they have personally examined the individual charged to be of unsound mind, or an imbecile, or incompetent to manage his estate, and that they verily believe him to be an idiot or lunatic,or incompetent to manage his estate, as the case may be, and that his condition is such that it wouldbeunsafeto bring *252him into court.” From the facts admitted, it appears that the appellant went before the county court, and had her adjudged of unsound mind, without giving her any notice of the intended application, or that such a proceeding had been instituted. 'She was not present in court, but her presence was not dispensed with in the manner required by the statute. It is to the effect that the presence of the defendant in the writ shall not be dispensed with unless it shall appear by the oath or affidavit of two regular practicing physicians that they have examined him, and found him incompetent to manage his estate, and that his condition* is such,that it would be unsafe to bring him into court. Waiving the question as to whether the oath referred to must be in waiting, subscribed and sworn to by the two practicing physicians, we will now come to the question as to w’hether the court had jurisdiction to adjudge her to be of unsound mind, and incompetent to take care of her estate, when she was neither present at the trial nor had notice of the proceeding. The effect of the proceeding was not only to deprive her of the control and management of her property, but to place her person in charge of another. It was a serious matter for her to be adjudged of unsound mind, and to be deprived of her estate and the control of her person. The statute is silent on the question of notice. If the person who is sought to be adjudged of unsound mind is present in court, and is made aware of the proceeding, then, it seems to us, his presence would waive the necessity of notice. If one affected by such a proceeding is in court, and has notice of its purpose, he would have an opportunity to make defense; but, where he is not present, it is our opinion that he is entitled to notice of the pendency of the proceeding, that a reasonable opportunity may be afforded him to defend it; otherwise, unscrupulous per- *253. sons might go into court, and have one who is perfectly sane adjudged of unsound mind, and for a time take his property from his control. It would certainly be dangerous practice to allow a proceeding to be prosecuted to a final determination without the presence of the party to be affected, or without notice to such one of the pendency of the proceeding. The mere fact that one may be believed to be a lunatic will not waive the necessity of notice, because that is the very question to be tried. He is entitled to the presumption of sanity until he has been adjudged otherwise on the inquest. To say that one is Insane, and therefore need not be notified of the proceeding, is to decide the very question to be, and before it is, tried. Although the statute is silent upon the subject of notice, we can not ¡believe that the Legislature ever intended that one should ' be declared a lunatic, and have his property and person put in charge of another, without either being present in court, with an opportunity to defend the proceeding, or without having due notice thereof, and thus have an opportunity to appear and defend. Even if the Legislature had so intended, a judgment rendered in the proceeding would not be valid unless the defendant in the writ had been notified by process of the court of its pendency, or was present at the trial, with an opportunity to defend. To adjudge him to be of unsound mind without notice, or his personal presence at the trial, would be to deprive him of important and valuable rights without being heard. This seems to have been the opinion of this court in McAfee v. Com., 3 B. Mon., 305.
To show the view’s that courts in other States have of the question here involved, we refer to some of their opinions. The ‘Tennessee Statute seems to be silent on the subject of notice, like our statute; but the supreme court of tbat *254State, in Ex parte Dozier, 4 Baxt., 81, said: “It was never intended by the Legislature that so» important ai proceeding' as that of declaring a .party a lunatic, and taking charge of-' his person and of his estate, should be consummated without personal notice.” In Chase v. Hathaway, 14 Mass., 222, it was held that the silence of the statute as to notice to an alleged lunatic does not make valid an adjudication of lunacy without such notice. The statute of West Virginia does not seem to require notice to an alleged lunatic of .proceedings to have him adjudged of unsound mind, but the court, in Evans v. Johnson, 19 S. E., 623 (23 L. R. A., 737), said: “It lies at the foundation of justice in all legal proceedings that the person to be affected have notice of such proceedings. As such an appointment takes from the person the possession and control of his property, and even his freedom of person, and commits his property, his person, his liberty, to another, stamps him with the stigma of insanity, and degrades him in public estimation, no more important order touching a man can be made, short of conviction of infamous crime. Will it be said, in answer to this, that he is insane, and that notice to an insane" man will do him no good? The response is that his insanity is the very question to be tried, and he the only party interested in the issue. Often, if given notice he will be prompt to attend, and in his person be the unanswerable witness of his sanity; often, if not given notice, those interested in using or robbing him of the property will effectuate a corrupt plan. Almost as well might we convict a man of crime without notice.” The Indiana supreme court, in Mairtin v. Motsinger, 130 Ind., 555 (30 N. E., 523), said: “But, while this is true, and while there may be a valid inquest and judgment in such cases without notice when the party is present, it is otherwise when *255he is not present, and is not represented by some one authorized to appear for him. While the' statute does not in terms provide for notice, the proceedings are of such a character that they can not be ex parte and be valid. If the statute was to be construed as authorizing proceedings of an ex parte character, it would be, to that extent, in conflict with the Constitution of the United States, and void.” Many other cases to the same effect could be cited. Our opinion is that the court properly decided that the judgment rendered in the proceeding instituted by the appellant was void. The judgment is affirmed.